ORDER

PER CURIAM:
Michael Werneke appeals his conviction following a jury trial for child molestation in the first degree, section 566.067, RSMo Cum. Supp, 2013, and sentence as a prior offender to thirty years imprisonment. In his sole point on appeal, he contends that *452the trial court abused its discretion in overruling his objection to the prosecutor’s improper comment during closing arguments on his failure to testify. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of conviction is affirmed. Rule 30.25(b).